T.M. Speece, plaintiff in error, was convicted in the county court of Canadian county for a violation of the prohibition law, and was on the 27th day of October, 1908, sentenced to pay a fine of $100 and be confined in the county jail of Canadian county for a period of 60 days, and if said fine of $100 and costs, amounting to $___, be not paid, said defendant be confined in said county jail an additional time in proportion of one day for each $2 of the fine and costs aforesaid. On October 26, 1909, there was filed in this court his petition in error and case-made, together with proof of notice of appeal. On December 11, 1909, there was filed in this court on behalf of said plaintiff in error a dismissal of said appeal. Wherefore, without consideration by the court of said cause, said appeal is hereby dismissed, with direction to the county court of Canadian county to cause the judgment and sentence to be carried into execution.